Title: From Thomas Jefferson to Mary Jefferson Eppes, [6 June 1798]
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria.
            Philadelphia [June 6. 98.]
          
          I wrote you last on the 18th. of May since which [I have recieved mr Eppes’s] letter of May 20. and yours of May 27. I have deter[mined to set out from] this place on the 20th. inst. and shall, in my letters of tomorrow, [order my horses] to meet me at Fredericksburg on the 24th. and may therefore be at home on the 26th. or 27th. where I shall hope to have the happiness of meeting you. I can supply the information you want as to your harpsichord. your sister writes me it is arrived in perfect safety except the lock & a bit of a moulding broke off. she played on it and pronounces it a very fine one, though without some of the advantages of hers, as the Celestine for instance. if I did not mistake it’s tone, it will be found sweeter for a moderate room, but not as good as hers for a large one.
          I forward for mr Eppes some further dispatches from our envoys. to this it is said in addition that mr Pinckney is gone into the South of France for the health of his daughter, Mr. Marshall to Amsterdam, perhaps to come home for orders, and mr Gerry remains at Paris. they have no idea of war between the two countries, and much less that we have authorized the commencement of it.
          
          I will convince you at Monticello whether I jested or was in earnest about your writing. and as, while it will relieve me, it may habituate you to an useful exercise, I shall perhaps be less scrupulous than you might wish. my friendly salutations to mrs Eppes, the two gentlemen & family. to yourself the most tender & constant affection & Adieu
          
            Th: Jefferson
          
        